          Case 1:16-cr-00809-VM Document 593 Filed 02/11/21 Page 1 of 1


                         LAW OFFICE OF SAM A. SCHMIDT
                                115 BROADW AY Suite 1704
                                 NEW YORK, N.Y. 10006
                                      (212) 346-4666
                                 FACSIMILE (212) 346-4668
                                   lawschmidt@aol.com
Sam A. Schmidt, Esq.
__________________
                                                        .

                                                        February 11, 2021

Honorable Victor Marrero
United States District Court Judge
500 Pearl Street
New York, NY 10007
By ECF

       Re:     United States v. Randy Torres, et al
               16 Cr. 809 (VM)

Dear Hon. Judge Marerro:

      I am requesting that your Honor adjourn the sentencing of Randy Torres,
Walston Owen and Charles Ventura, presently scheduled for March 19, 2021 at 2
PM. until the week of May 10, 2021 except for May 13, 2021 when some counsel
are not available. This is the second request for an adjournment as a result of the
pandemic. This request is made with consent of counsel for all defendants. The
government has notified counsel that it consents to this request.

       The nature of the convictions require an in court sentencing hearing. Some
of the defense attorneys are in the high risk category and are unwilling to appear in
court with their incarcerated clients at this time. It is our hope that adequate
procedures for such a hearing and vaccination of at risk counsel, will permit the in
court hearing by that date.

       Thank you for your Honor’s consideration.

                                                Respectfully,
                                                     /s/
                                                Sam A. Schmidt
                                                Andrew M.J. Bernstein
